


Exhibit 10.29

 

TDS TELECOMMUNICATIONS CORPORATION

 

EXECUTIVE DEFERRED COMPENSATION PROGRAM

 

(Amended and Restated Effective January 1, 2008)

 

ARTICLE 1

Introduction

2

Section 1.1.

Title

2

Section 1.2.

Purpose

2

Section 1.3.

Effective Date

2

 

 

 

ARTICLE 2

Definitions

2

 

 

 

ARTICLE 3

Participation

5

Section 3.1.

Eligibility

5

Section 3.2.

Participation

5

Section 3.3.

Election of Payment Date and Form of Payment

5

 

 

 

ARTICLE 4

Accounts

5

Section 4.1.

Deferred Compensation Account

5

Section 4.2.

Crediting of Interest

6

 

 

 

ARTICLE 5

Payment of Deferred Compensation

7

Section 5.1.

Normal Payment

7

Section 5.2.

Distribution Upon Disability

7

Section 5.3.

Distribution at Death

7

Section 5.4.

Timing of Distribution Upon Occurrence of Distribution Event

7

Section 5.5.

Withdrawals for an Unforeseeable Emergency

7

Section 5.6.

Subsequent Election

7

Section 5.7.

Designation of Beneficiaries

8

 

 

 

ARTICLE 6

Administration

9

Section 6.1.

In General

9

Section 6.2.

Claims Procedure

9

Section 6.3.

Immunity of Committee and VP-HR

10

 

 

 

ARTICLE 7

General Provisions

10

Section 7.1.

Base Salary Paid for Final Payroll Period

10

Section 7.2.

Leave of Absense

10

Section 7.3.

Source of Payment

10

Section 7.4.

Withholding

10

Section 7.5.

Assignment

10

Section 7.6.

Applicable Law

10

Section 7.7.

Plurals and Headings

10

Section 7.8.

Plan Not to Affect Employment Relationship

10

Section 7.9.

Inability to Locate Participant or Designated Beneficiary

10

Section 7.10.

Distributions to Minors and Incapacitated Individuals

11

Section 7.11.

Successors and Assigns

11

Section 7.12.

Election Form Subject to Plan

11

Section 7.13.

Severability

11

Section 7.14.

Section 409A of the Code

11

 

 

 

ARTICLE 8

Amendment or Termination

11

Section 8.1.

Amendment

11

Section 8.2.

Plan Termination

11

 

1

--------------------------------------------------------------------------------


 

TDS TELECOMMUNICATIONS CORPORATION
EXECUTIVE DEFERRED COMPENSATION PROGRAM
(Amended and Restated Effective January 1, 2008)

 


ARTICLE 1


 


INTRODUCTION


 

Section 1.1.           Title.  The title of this Plan shall be the “TDS
Telecommunications Corporation Executive Deferred Compensation Program.”

 

Section 1.2.           Purpose.  This Plan shall constitute an unfunded
nonqualified deferred compensation arrangement established for the purpose of
providing deferred compensation for a select group of management or highly
compensated employees (within the meaning of Title I of ERISA) of the Employers.

 

Section 1.3.           Effective Date.  This amended and restated Plan is
effective January 1, 2008 and shall govern deferrals of compensation for
services performed in calendar years commencing on or after January 1, 2005 (and
interest credited to such deferrals).  All deferrals of compensation under the
Plan for services performed in calendar years prior to January 1, 2005 and all
interest credited to such deferrals at any time (prior to and after January 1,
2005) shall be governed by the applicable deferred compensation agreements
setting forth the terms and conditions of the Plan prior to January 1, 2005 and
shall not be subject to the terms of this amended and restated plan document.

 


ARTICLE 2


 


DEFINITIONS


 

“Affiliate” means (i) a corporation that is a member of the same controlled
group of corporations (within the meaning of section 414(b) of the Code and
accompanying regulations) as an Employer or (ii) a trade or business (whether or
not incorporated) under common control (within the meaning of section 414(c) of
the Code and accompanying regulations) with an Employer.

 

“Base Salary” means the total wages paid by an Employer to a Participant
properly reportable on Form W-2 as subject to income tax withholding for
services to be performed during the Plan Year for which the Participant is
submitting an Election Form, increased by amounts that would have been so paid
and reported but for the Participant’s election to have his or her compensation
reduced pursuant to this Plan, a qualified cash or deferred arrangement
described in Section 401(k) of the Code, a cafeteria plan described in
Section 125 of the Code or an arrangement providing qualified transportation
fringes described in Section 132(f) of the Code, and excluding all bonuses,
commissions, overtime, fringe benefits (cash and noncash), stock options,
relocation expenses, incentive payments, nonqualified deferred compensation
payments, non-monetary awards, moving expense and other reimbursements, welfare
benefits, severance and automobile and other allowances.

 

“Bonus” means any annual Team Performance Award paid to a Participant for
services to be performed during the Plan Year for which the Participant is
submitting an Election Form.

 

“Code” means the Internal Revenue Code of 1986, as amended from time to time,
and any regulations promulgated thereunder.

 

“Commissions”  means any incentive or other payment to the Participant not
included in Base Salary or Bonus that is an ongoing part of the Participant’s
cash compensation, based on performance or sales or another similar measure.

 

“Committee” means the committee consisting two or more individuals appointed by
the Vice President-Human Resources of the Company for assuming the
responsibilities and duties specifically delegated in this Plan.  References
herein to the Committee also shall include any person or committee to whom the
Committee has delegated any of its responsibilities hereunder to the extent of
the delegation.

 

2

--------------------------------------------------------------------------------


 

“Company” means TDS Telecommunications Corporation, a Delaware corporation, or
any successor thereto.

 

“Deferred Compensation” means the amount of Base Salary, Bonus and Commissions
that a Participant elects to defer pursuant to Section 3.2.

 

“Deferred Compensation Account” means the bookkeeping account maintained by the
Company for each Participant to which shall be credited (i) the Participant’s
Deferred Compensation and (ii) any interest credited pursuant to Section 4.2.

 

“Designated Beneficiary” means the Participant’s beneficiary designated pursuant
to Section 5.7.

 

“Disabled” or “Disability” means that a Participant (i) is unable to engage in
any substantial gainful activity by reason of any medically determinable
physical or mental impairment which can be expected to result in death or can be
expected to last for a continuous period of not less than 12 months, or (ii) is,
by reason of any medically determinable physical or mental impairment which can
be expected to result in death or can be expected to last for a continuous
period of not less than 12 months, receiving income replacement benefits for a
period of not less than three months under an accident and health plan covering
employees of the Participant’s employer.

 

“Election Form” means the form prescribed by the Committee which is completed by
the Participant pursuant to Sections 3.2 and 3.3.  For the 2005, 2006 and 2007
Plan Years, the Election Form was in the form of the Executive Deferred
Compensation Agreement.  References herein to the Election Form shall include
any revisions to the payment provisions of the Election Form made pursuant to
Section 3.3(b) or 5.6.

 

“Elective Account Balance Plan” means an “account balance plan” within the
meaning of Treasury Regulation §1.409A-1(c)(2)(i)(A) maintained by the Employers
or any of their Affiliates pursuant to which an individual may elect to defer
compensation.  For this purpose, an Elective Account Balance Plan shall include,
without limitation, (i) this Plan and (ii) the interest-bearing and phantom
stock deferral arrangements maintained by Telephone and Data Systems, Inc. and
United States Cellular Corporation.

 

“Eligible Employee” means an employee of an Employer who is eligible to
participate in the Plan pursuant to Section 3.1.

 

“Employer” means the Company and each of its Affiliates that with the consent of
the Company elects to participate in the Plan.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and any regulations promulgated thereunder.

 

“Newly Eligible Employee” means an individual who (i) newly is eligible to
participate in this Plan and (ii) was not, at any time during the 24-month
period ending on the date on which he or she became eligible to participate in
this Plan, eligible to participate in any Elective Account Balance Plan
(irrespective of whether such individual in fact elected to participate in such
plan).  For this purpose, an individual is not eligible to participate in an
Elective Account Balance Plan solely on account of the accrual of interest or
earnings on amounts previously deferred thereunder.

 

“Participant” means any Eligible Employee who participates in the Plan pursuant
to Article 3.

 

“Payment Date” means the date elected by the Participant pursuant to
Section 3.3, subject to any subsequent election pursuant to Section 5.6, on
which the Participant’s Deferred Compensation Account becomes payable.

 

“Plan” means this “TDS Telecommunications Corporation Executive Deferred
Compensation Program,” as amended from time to time.

 

“Plan Year” means the calendar year.

 

“Separation from Service” means a termination of employment with the Employers
and their affiliates within the meaning of Treasury Regulation
§1.409A-1(h) (without regard to any permissible alternative definition
thereunder).  Notwithstanding any other provision herein, “affiliate” for
purposes of determining whether a Participant has incurred a “Separation from
Service” shall be defined to include all entities that would be treated as part
of the group of entities

 

3

--------------------------------------------------------------------------------


 

comprising the Employers under sections 414(b) and (c) of the Code and
accompanying regulations, but substituting a 50% ownership level for the 80%
ownership level set forth therein.

 

“Unforeseeable Emergency” means (i) a severe financial hardship to a Participant
resulting from an illness or accident of the Participant, the Participant’s
spouse, the Participant’s Designated Beneficiary or the Participant’s dependent
(as defined in Section 152 of the Code without regard to Section 152(b)(1),
(b)(2) and (d)(1)(B)), (ii) the loss of a Participant’s property due to casualty
(including the need to rebuild a home following damage to a home not otherwise
covered by insurance, irrespective of whether caused by a natural disaster) or
(iii) other similar extraordinary and unforeseeable circumstances arising as a
result of events beyond the control of the Participant.  Examples of what may be
considered to be Unforeseeable Emergencies include (a) the imminent foreclosure
of or eviction from the Participant’s primary residence, (b) the need to pay for
medical expenses, including non-refundable deductibles and the cost of
prescription drug medication and (c) the need to pay for funeral expenses of a
Participant’s spouse, Designated Beneficiary or dependent.

 

“VP-HR” means the Vice President of Human Resources for the Company.

 

4

--------------------------------------------------------------------------------


 


ARTICLE 3


 


PARTICIPATION


 

Section 3.1.           Eligibility.  An employee of an Employer shall be
eligible to participate in the Plan for a Plan Year if such employee is (i) an
officer of an Employer or occupies a position with an Employer in salary grade
8E (or any grade equivalent to salary grade 8E (i.e., ATT)) or higher and
(ii) is notified by the Committee in writing or by electronic means that he or
she is eligible to participate in the Plan for such Plan Year (an “Eligible
Employee”).  Only those employees of an Employer who are in a select group of
management or highly compensated (within the meaning of Title I of ERISA) may be
designated by the Committee as eligible to participate in this Plan.

 

Section 3.2.           Participation.  (a)  In General.  Each Eligible Employee
may participate in the Plan for a Plan Year by submitting to the Committee, at
the time and in the manner prescribed by the Committee, an Election Form, and by
specifying in such Election Form the percentage of Base Salary, Bonus and
Commissions otherwise payable to the Eligible Employee by an Employer for
services to be performed in such Plan Year to be deducted from the Eligible
Employee’s compensation and deferred hereunder for payment at a later date. 
Elections shall be made prior to the beginning of the Plan Year with respect to
which Base Salary, Bonus and Commissions are earned.  Except as provided in
Section 5.5, the deferred compensation percentage selected in the Election
Form shall be in effect for the entire Plan Year and may not be changed or
revoked during such Plan Year.  In order to participate in the Plan for any
subsequent Plan Year, an Eligible Employee must submit a new Election
Form within the designated election period prior to the commencement of the Plan
Year.

 

(b)  Special Rules for Newly Eligible Employees.  Notwithstanding the provisions
of Section 3.2(a), a Newly Eligible Employee may participate in the Plan during
the Plan Year of his or her initial eligibility by submitting an Election
Form within 30 days after the date he or she becomes eligible to Participate in
the Plan.  Such election shall apply only to compensation paid for services to
be performed subsequent to the election.  For purposes of satisfying this
requirement, any election to defer a Bonus payable for services to be performed
in such Plan Year shall apply solely to that portion of the Bonus equal to the
total Bonus multiplied by the ratio of the number of days remaining in the
annual performance period subsequent to the election over the total number of
days in the performance period.

 

Section 3.3.           Election of Payment Date and Form of Payment.  (a)  In
general.  As a part of the first Election Form submitted to the Committee by a
Participant pursuant to Section 3.2 to defer compensation for the Participant’s
first year of participation in the Plan, such Participant shall elect a Payment
Date and a form of payment for the Participant’s Deferred Compensation Account. 
The Participant may elect as a Payment Date either (i) the seventh month
following the date of the Participant’s Separation from Service or (ii) any
specified date which is one or more years after the first day of the Plan Year
for which the deferral election is effective.  The Participant shall elect as a
form of payment for receiving his or her Deferred Compensation Account either
(a) a lump sum, (b) annual installments or (c) quarterly installments.  If the
Participant elects the installment payment method, the Participant must
designate in the Election Form the number of installment payments he or she
wishes to receive, which cannot exceed 5 annual payments or 20 quarterly
payments.  In the event that a Participant fails to make a timely election as to
the Payment Date or form of payment for the Participant’s Deferred Compensation
Account, the Participant shall be deemed to have elected payment during the
seventh month following the date of the Participant’s Separation from Service in
the form of a lump sum.

 

(b)  Special Transition Election.  Notwithstanding the foregoing, Section 5.6 or
any other provision of the Plan to the contrary, any Participant who commenced
participation in the Plan prior to January 1, 2008 shall be permitted to make a
new election in 2007 to change the Payment Date and form of payment of his
Deferred Compensation Account in accordance with this Section 3.3, subject to
the rules and procedures established by the Committee and all requirements of
Section 409A of the Code and U.S. Treasury Department guidance provided
thereunder.

 


ARTICLE 4


 


ACCOUNTS


 

Section 4.1.           Deferred Compensation Account.  The Company shall
establish and maintain a Deferred Compensation Account for each Participant who
elects Deferred Compensation under Article 3.  The Participant’s Deferred
Compensation Account shall be a bookkeeping account maintained by the Company
and shall reflect the

 

5

--------------------------------------------------------------------------------


 

amount of the Deferred Compensation and interest thereon credited hereunder on
behalf of the Participant.  The Company shall credit Deferred Compensation to a
Participant’s Deferred Compensation Account as of the date of the scheduled
payment of such compensation.

 

Section 4.2.           Crediting of Interest.  On the last day of each month
until all of a Participant’s Deferred Compensation Account has been paid, there
shall be credited to the balance of such Deferred Compensation Account interest
compounded monthly computed at a rate equal to one-twelfth (1/12) of the sum of
(i) the average thirty (30) year Treasury Bond rate of interest (as published in
the Wall Street Journal for the last business day of such month) plus (ii) 1.25
percentage point.  Crediting of interest to a Deferred Compensation Account
shall be based on the average of the account balance on the first and last day
of each month after any Deferred Compensation is credited for the month then
ending pursuant to Section 4.1.

 

6

--------------------------------------------------------------------------------


 


ARTICLE 5


 


PAYMENT OF DEFERRED COMPENSATION


 

Section 5.1.           Normal Payment.  A Participant’s Deferred Compensation
Account shall become payable to the Participant as of the Payment Date elected
by the Participant.  Payment shall be made either in a lump sum or installments,
as elected by the Participant on the Election Form, in accordance with the
payment schedule described in Section 5.4.

 

Section 5.2.           Distribution Upon Disability.  If a Participant becomes
Disabled prior to the commencement of the payment of his or her Deferred
Compensation Account, the Participant’s Deferred Compensation Account
immediately shall become payable to the Participant (irrespective of the Payment
Date elected by the Participant).  Payment shall be made either in a lump sum or
installments, as elected by the Participant on the Election Form, in accordance
with the payment schedule described in Section 5.4.

 

Section 5.3.           Distribution at Death.  If a Participant dies prior to
the total distribution of his or her Deferred Compensation Account, the
Participant’s unpaid account immediately shall become payable in full to the
Participant’s Designated Beneficiary.  Payment shall be made in a lump sum at
the time determined by the Company within sixty (60) days following the
Participant’s death.  This Section 5.3 shall apply notwithstanding any elections
to the contrary made by a Participant on the Participant’s Election Forms for
the 2005, 2006 and 2007 Plan Years.

 

Section 5.4.           Timing of Distribution Upon Occurrence of Distribution
Event.  If a Participant elected distribution of his or her Deferred
Compensation Account in the form of a lump sum or a Participant’s Deferred
Compensation Account becomes payable in a lump sum as a result of the
Participant’s death, the Deferred Compensation Account shall be paid at the time
determined by the Company within sixty (60) days after the occurrence of the
event causing such account to be payable (the Payment Date, the date of the
Participant’s Disability or the date of the Participant’s death, as
applicable).  If a Participant elected distribution of his or her Deferred
Compensation Account in the form of installments, the Deferred Compensation
Account shall be paid annually or quarterly, as elected by the Participant, in
the case of annual installments commencing on or before the sixtieth day
following the occurrence of the event causing such account to be payable, and in
the case of quarterly installments commencing on the fifteenth day of the first
month of the calendar quarter following the occurrence of such event. Subsequent
installments shall be paid on the annual anniversary of the date the initial
installment was paid or on the fifteenth day of the first month of each
succeeding calendar quarter, as applicable, until the entire Deferred
Compensation Account (which includes interest earned during the installment
period) has been paid.  For purposes of Section 409A of the Code, the
entitlement to a series of installment payments shall be treated as the
entitlement to a single payment as of the date the first installment is
scheduled to be paid.

 

Section 5.5.           Withdrawals for an Unforeseeable Emergency.  Upon written
request by a Participant whom the Committee determines has suffered an
Unforeseeable Emergency, the Committee may, in its sole discretion, direct
payment to the Participant of all or any portion of the Participant’s Deferred
Compensation Account.  The circumstances that will constitute an Unforeseeable
Emergency will depend upon the facts of each case, but, in any case, payment may
not exceed an amount reasonably necessary to satisfy such Unforeseeable
Emergency plus amounts necessary to pay taxes or penalties reasonably
anticipated as a result of such payment after taking into account the extent to
which such hardship is or may be relieved (i) through reimbursement or
compensation by insurance or otherwise, (ii) by liquidation of the Participant’s
assets, to the extent the liquidation of such assets would not itself cause
severe financial hardship or (iii) by cessation of deferrals hereunder or under
any other Elective Account Balance Plan.  In the event the Committee approves a
withdrawal due to an Unforeseeable Emergency, (a) payment shall be made by the
Company to the Participant in a lump sum within sixty (60) days after approval
of such request and (b) any deferral election under this Plan or any other
Elective Account Balance Plan made with respect to the Plan Year during which
the withdrawal occurs shall be cancelled for the remainder of the Plan Year.

 

Section 5.6.           Subsequent Election.  Each Participant may make a
subsequent election to delay the Payment Date or change the form of payment,
provided that (i) such election shall not be effective until 12 months after the
date on which the election is made; (ii) except in the case of payments on
account of death, Disability or Unforeseeable Emergency, the payment with
respect to such election must be deferred for a period of not less than five
years from the date such payment otherwise would have been made (or, in the case
of installment payments, five years from the date the first amount was scheduled
to be paid); and (iii) such election cannot be made less than 12 months prior to
the date of the

 

7

--------------------------------------------------------------------------------


 

scheduled payment (or, in the case of installment payments, 12 months prior to
the date the first amount was scheduled to be paid).  A subsequent election
pursuant to this Section 5.6 shall be delivered to the Committee in the manner
prescribed by the Committee and upon such delivery shall be irrevocable.

 

Section 5.7.           Designation of Beneficiaries.  Each Participant may name
any one or more beneficiaries (who may be named concurrently, contingently or
successively) to receive any remaining amounts payable pursuant to Section 5.3
upon the Participant’s death (the “Designated Beneficiary”) by executing a
beneficiary designation form.  The Participant may change or revoke any such
designation by executing a new beneficiary designation form.  A beneficiary
designation form shall be in a form prescribed by the Committee and will be
effective only when filed with the Committee during the Participant’s lifetime. 
If the Participant is married and names someone other than his or her spouse as
a primary beneficiary, the designation is invalid unless the spouse consents by
signing the beneficiary designation form in the presence of a Notary Public.  If
all Designated Beneficiaries predecease the Participant or, in the case of
corporations, partnerships, trusts or other entities which are Designated
Beneficiaries, are terminated, dissolved, become insolvent or are adjudicated
bankrupt prior to the date of the Participant’s death, or if the Participant
fails to designate a beneficiary, then the following persons in the order set
forth shall be the Participant’s Designated Beneficiaries:  (i) the
Participant’s spouse, if living; or if none, (ii) the Participant’s then living
descendants, per stirpes; or if none, (iii) the Participant’s estate.

 

8

--------------------------------------------------------------------------------


 


ARTICLE 6


 


ADMINISTRATION


 

Section 6.1.           In General.  The Plan shall be administered by the
Committee.  The duties and authority of the Committee under the Plan shall
include (i) the interpretation of the provisions of the Plan, (ii) the adoption
of any rules and regulations which may become necessary or advisable in the
operation of the Plan, (iii) the making, in its sole discretion, of such
determinations as may be permitted or required pursuant to the Plan, and
(iv) the taking of such other actions as may be required for the proper
administration of the Plan in accordance with its terms.  Any decision of the
Committee with respect to any matter within the authority of the Committee shall
be final, binding and conclusive upon the Company, each Participant, each
Designated Beneficiary and any other person.  Benefits under this Plan shall be
paid only if the Committee decides, in its sole discretion, that the
Participant, Designated Beneficiary or other person is entitled to them.  Any
action taken by the Committee with respect to any one or more Participants shall
not be binding on the Committee as to any action to be taken with respect to any
other Participant.  A member of the Committee may be a Participant, but no
member of the Committee may participate in any decision involving solely his or
her rights or the computation of his or her benefits under the Plan.  The
members of the Committee may allocate their responsibilities and may designate
any other person or committee, including employees of the Company, to carry out
any of their responsibilities with respect to administration of the Plan.

 

Section 6.2.           Claims Procedure.  (a)  Filing of Claim.  If any
Participant or Designated Beneficiary believes he or she is entitled to benefits
under the Plan in an amount greater than those which he or she is receiving or
has received, the Participant or Designated Beneficiary (or his or her duly
authorized representative) may file a claim with the Committee.  Such a claim
shall be in writing and state the nature of the claim, the facts supporting the
claim, the amount claimed and the address of the claimant.

 

(b)  Initial Review of Claim.  The Committee shall review the claim and, unless
special circumstances require an extension of time, within 90 days after receipt
of the claim give written or electronic notice to the claimant of his or her
decision with respect to the claim.  If special circumstances require an
extension of time, the claimant shall be so advised in writing or by electronic
means within the initial 90-day period and in no event shall such an extension
exceed 90 days.  The notice of the decision of the Committee with respect to the
claim shall be written in a manner calculated to be understood by the claimant
and, if the claim is wholly or partially denied, shall set forth the specific
reasons for the denial, specific references to the pertinent Plan provisions on
which the denial is based, a description of any additional material or
information necessary for the claimant to perfect the claim and an explanation
of why such material or information is necessary, and an explanation of the
appeals procedure under the Plan and the time limits applicable to such
procedure (including a statement of the claimant’s right to bring a civil action
under Section 502(a) of ERISA following the final denial of a claim).

 

(c)  Filing an Appeal of Claim Denial.  The claimant (or his or her duly
authorized representative) may request a review of the denial by filing with the
VP-HR a written request for such review within 60 days after notice of the
denial has been received by the claimant.  Within the same 60-day period, the
claimant may submit to the VP-HR written comments, documents, records and other
information relating to the claim.  Upon request and free of charge, the
claimant also may have reasonable access to, and copies of, documents, records
and other information relevant to the claim.

 

(d)  Review of Claim Denial.  If a request for review is so filed, review of the
denial shall be made by the VP-HR and the claimant shall be given written or
electronic notice of the VP-HR’s final decision within 60 days after receipt of
such request, unless special circumstances require an extension of time.  If
special circumstances require an extension of time, the claimant shall be so
advised in writing or by electronic means within the initial 60-day period and
in no event shall such an extension exceed 60 days.  If the appeal of the claim
is wholly or partially denied, the notice of the VP-HR’s final decision shall
include specific reasons for the decision, specific references to the pertinent
Plan provisions on which the decision is based and a statement that the claimant
is entitled to receive, upon request and free of charge, reasonable access to,
and copies of, all relevant documents, records and information.  The notice
shall be written in a manner calculated to be understood by the claimant and
shall notify the claimant of his or her right to bring a civil action under
Section 502(a) of ERISA.

 

(e)  Claim for Disability Distribution.  Notwithstanding the foregoing, a
Participant’s claim that he or she is entitled to a distribution of the
Participant’s Deferred Compensation Account pursuant to Section 5.2 due to the

 

9

--------------------------------------------------------------------------------


 

Participant’s Disability shall be processed in accordance with the provisions of
Department of Labor Regulation §2560.503-1 regarding claims for disability
benefits.

 

Section 6.3.           Immunity of Committee and VP-HR.  The members of the
Committee and the VP-HR may rely upon any information, report or opinion
supplied to them by a designated agent of an Employer or any legal counsel or
independent public accountant, and shall be fully protected in relying upon any
such information, report or opinion.  The Employers hereby jointly and severally
indemnify the members of the Committee and the VP-HR from the effects and
consequences of their acts, omissions and conduct in their official capacity,
except to the extent such effects and consequences result from their own willful
misconduct or illegal acts.

 


ARTICLE 7


 


GENERAL PROVISIONS


 

Section 7.1.           Base Salary Paid for Final Payroll Period.  For purposes
of this Plan, Base Salary payable after the last day of a Plan Year solely for
services performed during the final payroll period containing the last day of
the Plan Year shall be treated as Base Salary for services performed in the Plan
Year in which the payroll period commenced (as opposed to the subsequent Plan
Year).

 

Section 7.2.           Leave of Absence.  For purposes of this Plan, a
Participant shall not have a Separation from Service while the Participant is on
a military leave, sick leave or other bona fide leave of absence (such as
temporary employment by the government) if such leave does not exceed 6 months
(or, if the leave exceeds 6 months, provided that the Participant’s right to
reemployment is protected either by statute or contract).  If the Participant’s
leave exceeds 6 months and the right to reemployment is not protected by statute
or contract, then the Participant shall be deemed to have Separated from Service
for purposes of this Plan as of the first day immediately following the end of
the six-month period.

 

Section 7.3.           Source of Payment.  Amounts paid under this Plan shall be
paid from the general funds of the Employers, and each Participant shall be no
more than an unsecured general creditor of his or her Employer with no right to
any specific assets of the Employer (whose claim may be subordinated to those of
other creditors of the Employer).  Nothing contained in this Plan shall be
deemed to create a trust of any kind for the benefit of any Participant, or
create any fiduciary relationship between the Employers and any Participant with
respect to any assets of the Employers.

 

Section 7.4.           Withholding.  Appropriate amounts shall be withheld from
any distribution made under this Plan or from a Participant’s compensation as
may be required for purposes of complying with Federal, state, local or other
tax withholding requirements applicable to the benefits provided under this
Plan.

 

Section 7.5.           Assignment.  Except pursuant to will, the laws of descent
or distribution or a beneficiary designation form effective on a Participant’s
death, the benefits provided under this Plan may not be alienated, assigned,
transferred, pledged or hypothecated by the voluntary or involuntary act of any
person, by operation of law, or otherwise.  Any attempt to alienate, assign,
transfer, pledge or hypothecate the benefits provided under this Plan shall be
null and void and without legal effect.  The benefits provided under this Plan
shall be exempt from the claims of creditors or other claimants and from all
orders, decree, levies, garnishments or executions.

 

Section 7.6.           Applicable Law.  This Plan shall be construed,
administered and governed in all respects in accordance with the laws of the
State of Wisconsin to the extent that the latter are not preempted by ERISA or
other applicable federal law.

 

Section 7.7.           Plurals and Headings.  Wherever used herein, words in the
singular form shall be construed as though they also were used in the plural
form, and words in the plural form shall be construed as though they also were
used in the singular form, where appropriate.  Headings of sections and
subsections of this Plan are inserted for convenience of reference only and are
not part of this Plan and are not to be considered in the construction thereof.

 

Section 7.8.           Plan Not to Affect Employment Relationship.  Neither the
adoption of this Plan nor its operation shall in any way affect the right and
power of the Employers to dismiss or otherwise terminate the employment or
change the terms of the employment or amount of compensation of any Participant
at any time for any reason with or without cause.

 

Section 7.9.           Inability to Locate Participant or Designated
Beneficiary.  If, as of the Latest Payment Date,

 

10

--------------------------------------------------------------------------------


 

the Committee is unable to make payment of all or a portion of a Participant’s
Deferred Compensation Account to such Participant or his or her Designated
Beneficiary because the whereabouts of such person cannot be ascertained
(notwithstanding the mailing of notice to any last known address or addresses
and the exercise by the Committee of other reasonable diligence), then such
Participant’s Deferred Compensation Account, or portion thereof, as applicable,
shall be forfeited.  For this purpose, the “Latest Payment Date” shall be the
latest date on which a Participant’s Deferred Compensation Account, or portion
thereof, as applicable, may be paid to the Participant or the Designated
Beneficiary without the imposition of excise taxes and other penalties under
section 409A of the Code (“409A Penalties”)

 

Section 7.10.        Distributions to Minors and Incapacitated Individuals.  If
a payment is to be made to a minor or to an individual who, in the opinion of
the Committee, is unable to manage his or her affairs by reason of illness,
accident or mental incompetency, such payment may be made to or for the benefit
of any such individual in such of the following ways as the legal representative
of such individual shall direct:  (i) directly to any such minor individual, if
in the opinion of such legal representative, such individual is able to manage
his or her affairs, (ii) to such legal representative, (iii) to a custodian
under a Uniform Gifts to Minors Act for any such minor individual, or (iv) to
some near relative of any such individual to be used for the latter’s benefit. 
Neither the Committee nor any Employer shall be required to see to the
application by any third party other than the legal representative of an
individual of any payment made to or for the benefit of such individual pursuant
to this Section.  Any payment so made shall be in complete discharge of this
Plan’s obligations to such individual.

 

Section 7.11.        Successors and Assigns.  This Plan is binding on all
persons entitled to benefits hereunder and their respective heirs and legal
representatives and on the Employers and their successors.

 

Section 7.12.        Election Form Subject to Plan.  Any Election Form is
subject to the provisions of the Plan and shall be interpreted in accordance
therewith.  In the event of any inconsistency between the terms of any Election
Form and the terms of the Plan, the terms of the Plan shall govern.

 

Section 7.13.        Severability.  If any provision of this Plan shall be held
invalid or unenforceable for any reason, such invalidity or unenforceability
shall not affect the remaining provisions of this Plan, and this Plan shall be
construed and enforced as if the invalid or unenforceable provision had never
been set forth herein.

 

Section 7.14.        Section 409A of the Code.  This amended and restated Plan
shall be interpreted and construed in a manner that avoids 409A Penalties.  In
the event the terms of this amended and restated Plan do not comply with section
409A of the Code and regulations promulgated thereunder, the Company shall amend
the terms of this Plan to avoid 409A Penalties, to the extent possible. 
Notwithstanding the foregoing, under no circumstance shall the Employers be
responsible for any taxes, penalties, interest or other losses or expenses
incurred by a Participant or other person due to any failure to comply with
section 409A of the Code.

 


ARTICLE 8


 


AMENDMENT OR TERMINATION


 

Section 8.1.           Amendment.  The Company shall have the right to amend the
Plan from time to time by action of the VP-HR in his or her sole discretion.  In
no event shall any amendment reduce the amount credited to a Participant’s
Deferred Compensation Account.

 

Section 8.2.           Plan Termination.  The Plan may be terminated at any time
by action of the VP-HR in his or her sole discretion.  Upon a termination of the
Plan, all Deferred Compensation Accounts shall be paid to Participants and
Designated Beneficiaries pursuant to the terms of the Plan and the Participant
elections thereunder.  In no event shall the amount credited to a Participant’s
Deferred Compensation Account be reduced as a result of a Plan termination.

 

IN WITNESS WHEREOF, TDS Telecommunications Corporation has caused this Plan, as
amended and restated herein, to be executed by its duly authorized officer this
21st day of November, 2007.

 

 

TDS TELECOMMUNICATIONS CORPORATION

 

 

 

By:

/s/ Michael A. Pandow

 

 

 

 

Its:

Sr. VP Human Resources

 

 

11

--------------------------------------------------------------------------------
